                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GESTURE TECHNOLOGY                               §
PARTNERS, LLC,                                   §
                                                 §
                   Plaintiff                     §
                                                 §
       v.                                        §     CASE NO. 2:21-cv-00040-JRG
                                                 §     (Lead Case)
HUAWEI DEVICE CO., LTD.,                         §
HUAWEI DEVICE USA, INC.,                         §     JURY TRIAL DEMANDED
                                                 §
                   Defendants.
                                                 §

GESTURE TECHNOLOGY                               §
PARTNERS, LLC,                                   §
                                                 §
                   Plaintiff                     §
                                                 §
       v.                                        §     CASE NO. 2:21-cv-00041-JRG
                                                 §     (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                    §
AND SAMSUNG ELECTRONICS                          §     JURY TRIAL DEMANDED
AMERICA, INC.,                                   §
                                                 §
                   Defendants.


                                  NOTICE OF APPEARANCE

       Notice is hereby given that the undersigned attorney, Elizabeth L. Brann, enters her

appearance in this matter as counsel for Defendants Samsung Electronics Co., Ltd. and Samsung

Electronics America, Inc. and consents to electronic service of all papers in this action.




                                                 -1-
DATED: April 27, 2021                            Respectfully submitted,

                                                 By: /s/ Elizabeth L. Brann
                                                 Elizabeth L. Brann
                                                 elizabethbrann@paulhastings.com
                                                 PAUL HASTINGS LLP
                                                 4747 Executive Drive, 12th Floor
                                                 San Diego, CA 92121
                                                 Telephone: (858) 458-3000
                                                 Facsimile: (858) 458-3005

                                                 Attorney for Defendants Samsung Electronics
                                                 Co., Ltd and Samsung Electronics America,
                                                 Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on April 27, 2021. As of this date, all counsel

of record had consented to electronic service and are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                      /s/ Elizabeth L. Brann
                                                     Elizabeth L. Brann




                                               -2-
